 1
                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10 MOISES PALACIOS and VICTORIA                             CASE NO. CV 14-9639-PJW
   PALACIOS,                                          )
11                                                    )     J U D G M E N T
                  Plaintiffs,                         )
12                                                    )
             v.                                       )
13                                                    )
   CITY OF LOS ANGELES, et al.,                       )
14                                                    )
                  Defendants.                         )
15 ________________________________                   )
16          Consistent with this Court’s concurrently filed Order
17 Granting/Denying Defendants’ Motion for Judgment as a Matter of Law
18 and Denying Plaintiffs’ Motion for New Trial and Judgment as a Matter
19 of Law, the Court enters Judgment in favor of Defendants and dismisses
20 the action with prejudice.
21          IT IS SO ORDERED.
22          DATED: October 16, 2019
23
24                                                ________________________________
                                                  PATRICK J. WALSH
25                                                UNITED STATES MAGISTRATE JUDGE
26
27
28   S:\PJW\Cases-Consent\Palacios v City of LA 9639\Judgment.wpd
